Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Terminal Disclaimer filed 08 January 2021 has been approved and overcomes the Double Patenting rejection.  The closest prior art of record is Brown et al. (US Publication No. 2013/0280793) and Radakovits et al. (US Publication No. 2013/0102040).
	Brown et al. describe recombinant host cells engineered for producing lipids such as fatty acids.  Appropriate host cells include cyanobacteria of species of Anabaena, Synechococcus, Synechocystis, Thermosynechococcus and Trichodesmium.  The host cell for producing a lipid such as fatty acid is engineered to express an exogenous dehydrogenase and may also include at least one additional non-native gene encoding a polypeptide that participates in lipid synthesis such as a beta-ketoacyl-ACP synthase.  The engineered host cell can produce fatty acids having an acyl chain ranging from C8 to C24.  Brown et al. do not describe a beta-ketoacyl-ACP synthase having at least 92% sequence identity with SEQ ID NO: 1 or at least 95% sequence identity with SEQ ID NO: 44.
	Radakovits et al. describe various genes from Nannochloropsis gaditana.  Among the genes described are those involved with fatty acid biosynthesis.  Host organisms can be engineered with these genes to produce fatty acids or fatty acid-containing products.  The beta-ketoacyl-ACP synthase gene Nga30755 having SEQ ID NO: 8816 has 91.0% and 93.5% sequence identity with SEQ ID NOS: 1 and 44, respectively, of the present application.
	None of the prior art of record teaches or suggests modifying the beta-ketoacyl-ACP synthase described by Radakovits et al. such that it would have at least 92% sequence identity .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 3-6, 10, 11, 16 and 20 have been cancelled.  Claims 1, 2, 7-9, 12-15, 17-19 and 21-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652